Motion granted insofar as to permit the appeal to be *798heard on the original record, without printing the same, except that a certified copy o£ the information shall be substituted in place of the original information, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the District Attorney of New York County and file 6 typiewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court on or before October 7, 1959, with notice of argument for the November 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.